Execution Version
Loan No. 1006877



FIRST MODIFICATION TO CREDIT AGREEMENT
THIS FIRST MODIFICATION TO CREDIT AGREEMENT (this “Amendment”) dated as of May
14, 2013, by and among HUDSON PACIFIC PROPERTIES, L.P., a Maryland limited
partnership (the “Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), and the Lenders currently
parties to the Credit Agreement referred to below.
WHEREAS, pursuant to the terms of that certain Credit Agreement, dated as of
August 3, 2012 (the “Original Credit Agreement”), by and among the Borrower, the
Administrative Agent and the financial institutions party thereto and their
assignees under Section 13.6 thereof, the Administrative Agent, the Issuing Bank
and the Lenders made available to the Borrower a credit facility in the initial
amount of $250,000,000, which is a revolving facility with initially up to a
$37,500,000 swingline subfacility and initially up to a $25,000,000 letter of
credit subfacility, on the terms and conditions contained therein.
WHEREAS, by this Amendment, the parties intend to modify and/or amend certain
terms and provisions of the Original Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) as
more particularly described herein as of the date hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
Section 1.CONDITIONS PRECEDENT. The effectiveness of this Amendment and the
obligations of Lenders’ hereunder are subject to the satisfaction of each and
every one of the following conditions precedent to Administrative Agent’s
satisfaction:
a)    Receipt and approval by Administrative Agent of an executed original of
this Amendment and any and all other documents, instruments, policies and forms
of evidence or other materials which are required pursuant to this Amendment.
b)    Reimbursement to Administrative Agent by Borrower of Administrative
Agent's costs and expenses incurred in connection with this Amendment and the
transactions contemplated hereby, whether such services are furnished by
Administrative Agent's employees or agents or by independent contractors,
including, without limitation, reasonable attorneys' fees, documentation costs
and charges, in each case, to the extent billed by Administrative Agent to
Borrower on or prior to the date hereof.
c)    The representations and warranties contained in this Amendment are true
and correct in all material respects.
d)    All payments due and owing to Lenders under the Credit Agreement have been
paid current as of the date hereof.
Section 2.    EFFECTIVE DATE. The date of this Amendment is for reference
purposes only. The effective date of the obligations and amendments under this
Amendment is March 31, 2013.
Section 3.    REPRESENTATIONS AND WARRANTIES. As a material inducement to
Administrative Agent and Lenders for entering into this Amendment, Borrower
represents and warrants to Administrative Agent and Lenders as of the date
hereof that:






--------------------------------------------------------------------------------

Loan No. 1006877



a)    Formation And Organizational Documents. Borrower has previously delivered
to Administrative Agent all of the relevant formation and organizational
documents of Borrower and all Guarantors. Borrower hereby certifies that: (i)
the above documents are all of the relevant formation and organizational
documents of Borrower; (ii) they remain in full force and effect; and (iii) they
have not been amended or modified since they were previously delivered to
Lender.
b)    Full Force And Effect. The Credit Agreement and the other Loan Documents
(collectively, the “Credit Documents”), as amended hereby, are in full force and
effect without any defense, counterclaim, right or claim of set-off; all
necessary action to authorize the execution and delivery of this Amendment has
been taken; and this Amendment is a modification of an existing obligation and
is not a novation.
c)    No Default. No Default or Event of Default exists under any of the Credit
Documents (as modified by this Amendment) and all representations and warranties
herein and in the other Credit Documents are true and correct, and shall survive
execution of this Amendment.
Section 4.    MODIFICATION OF CREDIT AGREEMENT. The Credit Agreement is hereby
supplemented and modified to incorporate the following, which shall supersede
and prevail over any conflicting provisions of the Credit Agreement:
a)    Section 1.1 - Economic Occupancy. A new defined term “Economic Occupancy”
is added to Section 1.1 of the Credit Agreement after the defined term “EBITDA”
and is defined as follows:


“Economic Occupancy” means, with respect to any Property and for any given
period, the ratio (expressed as a percentage) of (i) the square footage of such
Property that is subject to commenced leases to tenants that are not subject to
free rent or other rent abatement during such period, to (ii) the total square
footage of such building, in each case, as reasonably determined by the Borrower
and approved by Administrative Agent, such approval not to be unreasonably
withheld, conditioned or delayed.
 
b)    Section 1.1 – Total Asset Value. The definition of “Total Asset Value” in
Section 1.1 of the Credit Agreement is hereby modified by deleting the paragraph
beginning “For the purposes of determining Total Asset Value…” and the
immediately following paragraph beginning “For purposes of calculating the Total
Asset Value”, and restating such paragraphs in their entirety with the
following:


“For purposes of determining Total Asset Value, Properties (other than Studio
Properties) which are not valued under subsections (c), (d), (e), or (f) of this
definition above, and which have an Economic Occupancy of less than eighty
percent (80%) as of the end of the applicable fiscal quarter, shall be valued at
the greater of  (i) gross book value (undepreciated) reported for GAAP purposes
and (ii) the capitalized value obtained under subsection (b) of this definition
above, provided, however, that any such Property (y) may only be included in the
calculation of Total Asset Value with a valuation calculated pursuant to this
clause for a maximum of six (6) consecutive fiscal quarters (and thereafter any
such Property shall be valued in accordance with subsection (b) above), and (z)
may not be included in the calculation of Total Asset Value with a valuation
calculated pursuant to this clause if such Property has already been valued
pursuant to this clause and subsequently valued in any other manner.  The
adjustments above for the Properties that have less than

- 2 -

--------------------------------------------------------------------------------

Loan No. 1006877



eighty percent (80%) Economic Occupancy shall be capped at twenty percent (20%)
of Total Asset Value and any excess shall not constitute a default, but rather
shall be excluded from the calculation of Total Asset Value.
For purposes of calculating the Total Asset Value of any Property that is not
Construction-in-Progress or a Renovation Property, but that was
Construction-in-Progress or a Renovation Property, as applicable, at any time
during the previous three (3) full fiscal quarters, the NOI attributable to such
Property for purposes of making the calculation in subsection (b) above shall be
calculated as follows:
(i)    Until one full fiscal quarter has elapsed since such Property ceased
being Construction-in-Progress or a Renovation Property, as applicable, the NOI
attributable to (x) if such Property achieved Development Completion or
Renovation Completion, as applicable, during the first month of the previous
fiscal quarter, the NOI attributable to the last two (2) months while such
Property was Construction-in-Progress or a Renovation Property, as applicable,
shall be annualized and (y) otherwise, the last full fiscal quarter while such
Property was Construction-in-Progress or a Renovation Property, as applicable,
shall be annualized;
(ii)    After one full fiscal quarter has elapsed since such Property ceased
being Construction-in-Progress or a Renovation Property, as applicable, but
before two (2) full fiscal quarters have elapsed since such Property ceased
being Construction-in-Progress or a Renovation Property, as applicable, the NOI
of the sum of (x) the NOI attributable to the last full fiscal quarter while
such Property was Construction-in-Progress or a Renovation Property, as
applicable, and (y) the NOI attributable to the first full fiscal quarter after
the Property ceased being Construction-in-Progress or a Renovation Property, as
applicable, shall be annualized; and
(iii)    After two full fiscal quarters have elapsed since such Property ceased
being Construction-in-Progress or a Renovation Property, as applicable, but
before three full fiscal quarters have elapsed since such Property ceased being
Construction-in-Progress or a Renovation Property, as applicable, the NOI of the
sum of (x) the NOI attributable to the last full fiscal quarter while such
Property was Construction-in-Progress or a Renovation Property, as applicable,
and (y) the NOI attributable to the first two full fiscal quarters after the
Property ceased being Construction-in-Progress or a Renovation Property, as
applicable, shall be annualized.”
c)    Section 1.1 – Unencumbered Asset Value. The definition of “Unencumbered
Asset Value” in Section 1.1 of the Credit Agreement is hereby modified by
deleting the paragraph beginning “Notwithstanding the above…” and restating such
paragraph in its entirety with the following:
Notwithstanding the above, (i) to the extent that the Unencumbered Asset Value
attributable to Unencumbered Pool Properties subject to Ground Leases exceeds
twenty percent (20%) of total Unencumbered Asset Value, such excess shall be
excluded from Unencumbered Asset Value; and (ii) to the extent that the
aggregate rental revenue of the Unencumbered Pool Properties generated from a
single tenant or Affiliated tenants in the aggregate (other than Bank of
America, N.A. and its Affiliates) exceeds twenty-five percent

- 3 -

--------------------------------------------------------------------------------

Loan No. 1006877



(25.0%), such excess shall be excluded when determining Unencumbered NOI for the
purposes of determining Unencumbered Asset Value, and (iii) Properties which
would otherwise be valued under subsections (a) or (b) of this definition above,
and which have an Economic Occupancy of less than eighty percent (80%) as of the
end of the applicable fiscal quarter, shall be valued at the greater of  (i)
gross book value (undepreciated) reported for GAAP purposes and (ii) the
capitalized value obtained under subsection (a) or (b) of this definition above,
as applicable, provided, however, that any such Property (y) may only be
included in the calculation of Unencumbered Asset Value with a valuation
calculated pursuant to this clause for a maximum of six (6) consecutive fiscal
quarters (and thereafter any such Property shall be valued in accordance with
subsection (a)), and (z) may not be included in the calculation of Unencumbered
Asset Value with a valuation calculated pursuant to this clause if such Property
has already been valued pursuant to this clause and subsequently valued in any
other manner.  The adjustment in clause (iii) of the immediately preceding
sentence for Properties that have less than eighty percent (80%) Economic
Occupancy shall be capped at twenty percent (20%) of Unencumbered Asset Value
and any excess shall not constitute a default, but rather shall be excluded from
the calculation of Unencumbered Asset Value.”
Section 5.    RENOVATION PROPERTY. Administrative Agent hereby acknowledges that
as of March 31, 2013, the Property owned by Hudson 901 Market, LLC, and commonly
known as 901 Market Street, San Francisco, California, is a Renovation Property,
subject to the terms and conditions of such definition in the Credit Agreement.
Section 6.    NON-IMPAIRMENT. Except as expressly provided herein, nothing in
this Amendment shall alter or affect any provision, condition, or covenant
contained in any of the Loan Documents or affect or impair any rights, powers,
or remedies of Lender, it being the intent of the parties hereto that the
provisions of the Loan Documents shall continue in full force and effect except
as expressly modified hereby.
Section 7.    MISCELLANEOUS PROVISIONS.
a)    No Waiver. No previous waiver and no failure or delay by Lender in acting
with respect to the terms of the Note or this Amendment shall constitute a
waiver of any breach, default, or failure of condition under the Note, this
Amendment or the obligations secured thereby. A waiver of any term of the Note,
this Amendment or of any of the obligations secured thereby must be made in
writing and shall be limited to the express written terms of such waiver.
b)    Severability. If any provision or obligation under this Amendment and the
other Loan Documents shall be determined by a court of competent jurisdiction to
be invalid, illegal or unenforceable, that provision shall be deemed severed
from the Loan Documents and the validity, legality and enforceability of the
remaining provisions or obligations shall remain in full force as though the
invalid, illegal, or unenforceable provision had never been a part of the Loan
Documents, provided, however, that if the rate of interest or any other amount
payable under the Note or this Amendment or any other Loan Document, or the
right of collectability therefore, are declared to be or become invalid, illegal
or unenforceable, Lender's obligations to make advances under the Loan Documents
shall not be enforceable by Borrower.
c)    Governing Law and Consent to Jurisdiction. This Amendment and any claim,
controversy or dispute arising under or related to this Amendment, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by,

- 4 -

--------------------------------------------------------------------------------

Loan No. 1006877



and construed and enforced in accordance with, the laws of the State of New York
without regard to any conflicts of law principles, except to the extent
preempted by federal laws. Borrower and all persons and entities in any manner
obligated to Lender under the Loan Documents consent to the jurisdiction of any
federal or state court within the State of New York having proper venue and also
consent to service of process by any means authorized by New York or federal
law.
d)    Joint and Several Liability. The liability of all Loan Parties obligated
in any manner hereunder and under any of the Loan Documents shall be joint and
several.
e)    Headings. All article, section or other headings appearing in this
Amendment and any of the other Loan Documents are for convenience of reference
only and shall be disregarded in construing this Amendment and any of the other
Loan Documents.
f)    Counterparts. To facilitate execution, this document may be executed in as
many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single document. It shall not be necessary in
making proof of this document to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.
g)    Defined Terms. Unless otherwise defined herein, each capitalized term used
in this Amendment and not defined shall have the meaning given to such term in
the Credit Agreement.
h)    Rules of Construction. The word "Borrower" as used herein shall include
both the named Borrower and any other person at any time assuming or otherwise
becoming primarily liable for all or any part of the obligations of the named
Borrower under the Credit Agreement. The term "person" as used herein shall
include any individual, company, trust or other legal entity of any kind
whatsoever. If this Amendment is executed by more than one person, the term
"Borrower" shall include all such persons. The word "Administrative Agent" and
“Lender” as used herein shall include each such parties respective, successors,
assigns and affiliates.
i)    Use of Singular and Plural; Gender. When the identity of the parties or
other circumstances make it appropriate, the singular number includes the
plural, and the masculine gender includes the feminine and/or neuter.
j)    Inconsistencies. In the event of any inconsistencies between the terms of
this Amendment and the terms of any of the other Loan Documents, the terms of
this Amendment shall prevail.
k)    Integration; Interpretation. The Loan Documents contain or expressly
incorporate by reference the entire agreement of the parties with respect to the
matters contemplated therein and supersede all prior negotiations or agreements,
written or oral. The Loan Documents shall not be modified except by written
instrument executed by all parties. Any reference to the Loan Documents includes
any amendments (including this Amendment), renewals or extensions now or
hereafter approved by Administrative Agent and, as required under the Credit
Agreement, Requisite Lenders or Lenders, in writing.

- 5 -

--------------------------------------------------------------------------------

Loan No. 1006877



[Signatures on Following Pages]





- 6 -

--------------------------------------------------------------------------------

Loan No. 1006877



IN WITNESS WHEREOF, the parties hereto have caused this First Modification to
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.




BORROWER:


HUDSON PACIFIC PROPERTIES, L.P.
a Maryland limited partnership


By:    Hudson Pacific Properties, Inc.,
a Maryland corporation,
its general partner




By:     /s/ Mark T. Lammas        
Name:     Mark T. Lammas        
Title:    Chief Financial Officer        














[Signatures Continued on Next Page]




--------------------------------------------------------------------------------

Loan No. 1006877



Signature Page to First Modification to Credit Agreement with Hudson Pacific
Properties, L.P.




ADMINISTRATIVE AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender




By:    /s/ J. Derek Evans    
Name:     J. Derek Evans        
Title:     Senior Vice President    








--------------------------------------------------------------------------------

Loan No. 1006877



Signature Page to First Modification to Credit Agreement with Hudson Pacific
Properties, L.P.






LENDER:


BANK OF AMERICA, N.A.




By:    /s/ Helen Chan            
Name:     Helen Chan            
Title:     Vice President            








--------------------------------------------------------------------------------

Loan No. 1006877



Signature Page to First Modification to Credit Agreement with Hudson Pacific
Properties, L.P.






LENDER:


BARCLAYS BANK PLC




By:    /s/ Craig J. Malloy            
Name:     Craig J. Malloy                
Title:     Director                








--------------------------------------------------------------------------------

Loan No. 1006877



Signature Page to First Modification to Credit Agreement with Hudson Pacific
Properties, L.P.








LENDER:


KEYBANK NATIONAL ASSOCIATION




By:    /s/ Sara Smith            
Name:     Sara Smith            
Title:     AVP                


















--------------------------------------------------------------------------------

Loan No. 1006877



Signature Page to First Modification to Credit Agreement with Hudson Pacific
Properties, L.P.




LENDER:


BANK OF MONTREAL, CHICAGO BRANCH




By:    /s/ Lloyd Baron            
Name:     Lloyd Baron            
Title:     Vice President            








--------------------------------------------------------------------------------

Loan No. 1006877



Signature Page to First Modification to Credit Agreement with Hudson Pacific
Properties, L.P.




LENDER:


MORGAN STANLEY BANK, N.A.




By:    /s/ Nick Zangari            
Name:     Nick Zangari            
Title:     Authorized Signatory        










--------------------------------------------------------------------------------

Loan No. 1006877



Signature Page to First Modification to Credit Agreement with Hudson Pacific
Properties, L.P.




LENDER:


PNC BANK, NATIONAL ASSOCIATION




By:    /s/ Darin Mortimer        
Name:     Darin Mortimer            
Title:     Vice President            
















--------------------------------------------------------------------------------

Loan No. 1006877



Signature Page to First Modification to Credit Agreement with Hudson Pacific
Properties, L.P.




LENDER:


UNION BANK, N.A.




By:    /s/ Richard Miles        
Name:     Richard Miles            
Title:     Vice President            


















SFI-796660v10


